Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 1 of 11 PageID 4559




                            EXHIBIT

                                       1
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 2 of 11 PageID 4560
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 3 of 11 PageID 4561
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 4 of 11 PageID 4562
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 5 of 11 PageID 4563
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 6 of 11 PageID 4564
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 7 of 11 PageID 4565
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 8 of 11 PageID 4566
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 9 of 11 PageID 4567
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 10 of 11 PageID 4568
Case 3:16-cv-00965-BJD-PDB Document 219-1 Filed 10/24/18 Page 11 of 11 PageID 4569
